Case 1:19-cv-00476-LO-MSN Document 96 Filed 07/20/20 Page 1 of 5 PageID# 1427



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
____________________________________
                                     )
QUILL INK BOOKS LIMITED,            )
                  Plaintiff,         )
                                     )
v.                                   )             No. 1:19cv476-LO-MSN
                                     )
RACHELLE SOTO aka Addison Cain,      )
                  Defendant.         )
                                     )

                         DEFENDANT’S STATUS REPORT
             AND SECOND MOTION TO FOR AN EXTENSION OF DISCOVERY
                    AND TO MODIFY THE PRETRIAL SCHEDULE

        PURSUANT TO Rule 16(b)(4) of the Federal Rules of Civil Procedure and Local Civil

Rule 16(B) and the Court’s prior extension order (Doc. 92), Defendant, Rachelle Soto a/k/a

Addison Cain (“Soto”), makes this status report and moves for a second extension of discovery to

permit her to complete certain, limited non-party discovery prior to the filing of her Rule 26(a)(3)

disclosures and the setting of the final pretrial conference. The grounds and reasons for granting

this relief are as follows:

        1.      Plaintiff and Counterclaim-Defendant, Quill Ink Books, Ltd. (“Quill”), commenced

this action in April 2019, asserting various state and federal law claim against Soto (Doc. 1). In

threshold motions practice, the Court granted Soto’s motions to dismiss all but one of Quill’s

claims asserted in the complaint and Quill’s amended complaint (Doc. 23 & 35). Quill’s only

remaining claim under the Digital Millennium Copyright Act, 17 U.S.C. § 512 (“DMCA”) has

now been dismissed under Rule 41(b) (Doc. 95). Thus, the only matter remaining for adjudication

is Soto’s counterclaim.




                                                 1
Case 1:19-cv-00476-LO-MSN Document 96 Filed 07/20/20 Page 2 of 5 PageID# 1428



       2.       In her counterclaim, Soto alleges that Quill, through Zoey Ellis, Margarita Coale,

and others, utilized numerous fake online accounts to make false reports to Facebook about Soto’s

advertisements which caused Soto’s advertisements to be removed, which tortiously interfered

with the sale of Soto’s books (Doc. No. 33, Counterclaim, ¶ 37-39; 67-71). Soto alleges that Quill,

through Zoey Ellis, Margarita Coale, and others, also made false statements about Soto’s books to

Amazon, which resulted in some of Soto’s books being taken down and banned for sale on

Amazon’s site, which again tortiously interfered with the sale of Soto’s books (Id. at ¶ 62; 67-71).

These acts of interference have caused injury to Soto, including lost sales, which she estimates

amount to between $75,000 and $435,000 in damages.

       3.       Soto has been diligently pursuing discovery from Quill and third parties. However,

Quill’s failure to respond, even after Soto’s motion to compel was granted, and the withdrawal of

Quill’s counsel have thwarted Soto’s effort to gather further evidence in support of her

counterclaim.    For example, Quill did not produce Zoey Ellis’ emails or social media

communications, and Quill has been unable to take the deposition of Quill, Quill’s owner, Zuri

Thompson, or Quill’s principal author, Zoey Ellis.

       4.       Quill, Zuri Thompson, and Zoey Ellis are in the United Kingdom, however, and

essentially out of reach for further discovery at this point. In April, Soto served a Rule 45 subpoena

on Margarita Coale (Dallas, Texas), who was allegedly involved in the interference. In February,

Soto served a Rule 45 subpoena on Ms. Lee Savino (Richmond, Virginia), who appears to have

relevant information about Soto’s counterclaim, including the names and false accounts used by

Quill, Coale, Zoey Ellis, and possibly others, to interfere with Soto’s Facebook advertisements and

Amazon sales. Both vigorously objected and Soto now seeks leave to pursue and enforce these

subpoenas after the current cut-off.



                                                  2
Case 1:19-cv-00476-LO-MSN Document 96 Filed 07/20/20 Page 3 of 5 PageID# 1429



       5.      Furthermore, since Quill failed and refused to produce the relevant documents, Soto

seeks leave to serve Rule 45 subpoenas on Facebook, Inc. (California) and Amazon.com, Inc.

(Seattle, Washington) to obtain documents related to the complaints and the removal of Soto’s

advertisements and the removal of Soto’s books.

       6.      Thus far, Coale and Savino have objected to producing all documents requested

and to appearing for a deposition.       Soto is still negotiating with each to obtain voluntary

compliance but may need to commence miscellaneous actions against one or both to enforce

compliance.

       7.      Soto also is still working to obtain a production from Amazon, on whom a Rule 45

subpoena was served.

       8.      Given the uncertainties attending each avenue of non-party discovery that Soto now

must pursue, Soto respectfully requests that the Court allow an second thirty-day extension and

that Soto submit a status report of her progress within thirty days after an extension order is entered,

and the Court can then set a cut-off date or grant a further extension if warranted. Furthermore, if

necessary, Soto might apply to the Court for leave to take additional discovery.

       9.      Generally, the “scope and conduct of discovery … are within the sound discretion

of the district court.” Erdmann v. Preferred Research, Inc., 852 F.2d 788, 792 (4th Cir. 1988).

Under Rule 16, the Court must enter an order that limits the time to complete discovery.

FED.R.CIV.P. 16(b)(3)(A); accord E.D.VA.CIV.R. 16(B). The order also may “modify the timing

of disclosures” under Rule 26(a). FED.R.CIV.P. 16(b)(3)(B)(i) & (v); accord E.D.VA.CIV.R.

16(B). Once set, these dates may be modified only for “good cause.” FED.R.CIV.P. 16(b)(4);

accord E.D.VA.CIV.R. 16(B). Here, the Court has entered an initial order (Doc. 38) setting the

timetable for discovery, which Soto seeks to modify.



                                                   3
Case 1:19-cv-00476-LO-MSN Document 96 Filed 07/20/20 Page 4 of 5 PageID# 1430



       10.      Soto submits that she has shown good cause to extend and modify the pretrial

schedule.

       WHEEFORE, Soto moves the Court to extend and modify the pretrial schedule. A

proposed order is submitted herewith.

       Soto does not seek oral argument on this procedural motion.

July 20, 2020                              /s/ Craig C. Reilly
                                           Craig C. Reilly VSB # 20942
                                           111 Oronoco Street
                                           Alexandria, Virginia 22314
                                           T: (703) 549-5354
                                           F: (703) 549-5355
                                           E: craig.reilly@ccreillylaw.com
                                           Counsel for Defendant

                                           Of Counsel for Defendant:
                                           Shawn M. Dellegar, OBA # 20973
                                           Crowe & Dunlevy, P.C.
                                           321 South Boston Avenue, Sutie 500
                                           Tulsa, Oklahoma 74103
                                           T: (918) 592-9800
                                           E: shawn.dellegar@crowedunlevy.com
                                           Counsel for Defendant (Pro Hac Vice)

                                           Tynia A. Watson, OBA # 30765
                                           Crowe & Dunlevy, P.C.
                                           324 N. Robinson Ave., Suite 100
                                           Oklahoma City, Oklahoma 73102
                                           T: (405) 235-7500
                                           E: tynia.watson@crowedunlevy.com
                                           Counsel for Defendant (Pro Hac Vice)




                                              4
Case 1:19-cv-00476-LO-MSN Document 96 Filed 07/20/20 Page 5 of 5 PageID# 1431




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will automatically provide notice to all counsel of record
and to office@quillinkbooks.com.
                                                      /s/ Craig C. Reilly
                                                      Craig C. Reilly (VSB # 20942)
                                                      111 Oronoco Street
                                                      Alexandria, Virginia 22314
                                                      T: (703) 549-5354
                                                      F: (703) 549-5355
                                                      E: craig.reilly@ccreillylaw.com
                                                      Counsel for Defendant




                                                  5
